Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered on August 1, 1989, which granted the petition of petitioner to stay arbitration pursuant to CPLR article 75 to the extent of permanently staying arbitration and ordering and adjudging that respondent Hartford Insurance Company did not properly cancel an automobile liability policy issued to one Benjamin Solomon, *161and that on September 28, 1988, Benjamin Solomon was its insured, unanimously affirmed, with costs and disbursements.
Vehicle and Traffic Law § 313 (1) (a) requires that the "financial security clause” such as the one at issue herein be set forth in 12-point typeface. Corespondent Hartford contends that the 12 points should be measured according to the size of the hardware used by the printer, rather than the size of the character as it appears on the printed page. This contention, however, has heretofore been held to be without merit. (See, Cohn v Royal Globe Ins. Co., 67 AD2d 993, 994-995, affd 49 NY2d 942.)
Further, the notice of cancellation containing the financial security clause is invalid because the clause appears over two pages and the legend "continued on following page” is in 10-point type. Although such language is not required, nevertheless, having voluntarily undertaken to include it, Hartford was required to set it forth in strict compliance with the statutory typeface minimum (Matter of Utica Mut. Ins. Co. [Morrone], 108 AD2d 865, 866). Concur—Ross, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.